Exhibit 10.24
EDISON INTERNATIONAL
ESTATE AND FINANCIAL PLANNING PROGRAM
As Amended December 31, 2008
     I. PURPOSE
The purpose of this Estate and Financial Planning Program (the “Program”) is to
provide independent professional estate planning, financial planning and income
tax preparation services to executives of Edison International and certain
affiliates of Edison International.
     II. PARTICIPATION
Participation in the Program is voluntary. Participants may elect to participate
in the estate planning, the financial planning and/or the income tax preparation
portions of the Program.
     III. ELIGIBILITY
1. Eligibility for this Program is limited to the Executive Officers of Edison
International, the Presidents of Edison International affiliates whose
participation has been approved by the Chief Executive Officer of Edison
International or the Administrator, and such other executives whose
participation has been approved by the Chairman of the Board and Chief Executive
Officer of Edison International. For purposes of this Program, “Executive
Officer” means the Chairman of the Board and Chief Executive Officer, President,
Executive Vice Presidents, Senior Vice Presidents, Corporate Vice Presidents and
the Corporate Secretary of Edison International and eligible Presidents of an
Edison International affiliate. The spouse (other than the surviving spouse of a
deceased retired Participant) of a Participant will receive services under this
Program only to the extent that his/her estate plan, financial plan, or tax plan
or tax return is directly related to that of the Participant.
2. Eligibility will continue as long as the Participant is an Executive Officer
of Edison International, or an otherwise qualified and approved Participant, and
for five years after retirement as such.
3. Eligibility for this Program will end and benefits will cease upon
termination of employment with Edison International or the affiliate, or
resignation from Edison International or the affiliate. If a Participant becomes
disabled, and because of such disability is unable to continue to work as an
executive of Edison International or the affiliate, eligibility for this Program
will continue throughout the period of disability.
     IV. SERVICES PROVIDED
1. Services provided under this Program are paid for by Edison International,
including any start-up fees and expenses. Services provided will include all
requested and necessary estate planning, preparation and implementation of will
and trust plans, financial planning and counseling, income tax and retirement
tax planning and return preparation and other similar expenses.

1



--------------------------------------------------------------------------------



 



2. Services provided under this Program are the only services of this type paid
for by Edison International. Edison International will not pay for any services
in lieu of the services of this Program. A Participant may not elect to receive
a cash payment in lieu of services under this Program, and the right to
reimbursement for eligible services is not subject to liquidation or exchange
for any other benefit. Services provided are only those services directly
related to the estate planning, financial planning and income tax needs of the
Participant and his/her spouse as set forth in Section IV, Paragraph 1 (above).
3. Invoices for services performed under this Program must be submitted with an
authorization for payment or reimbursement to the Edison International
Controller. Reimbursement for eligible services will be paid to the Participant
by the end of the calendar year following the calendar year in which the
expenses were incurred. Eligible services incurred or reimbursements paid in one
year will not affect the amount eligible for reimbursement in any other year.
     V. SERVICE PROVIDERS
1. The Chairman of the Board and Chief Executive Officer of Edison International
will (a) designate the professional providers of services for the Program and/or
(b) establish the qualification requirements of professional providers for those
instances when Edison International gives Participants discretion to select
their own.
2. Edison International will periodically inform Participants who the approved
professional providers are under the Program. In addition, Edison International
will specify the qualification requirements which must be met by professional
providers when Participants have selection discretion.
     VI. SERVICES FOLLOWING RETIREMENT
Services under this Program to the Participant and his/her surviving spouse will
continue for five years after the retirement of the Participant, provided
however, that the surviving spouse and the Participant must have been married on
the date of the Participant’s retirement. In the event of the re-marriage of the
surviving spouse of the Participant during the five-year period following
retirement, any benefits under this Program will cease as of the date of the
re-marriage. All benefits under this Program will cease on the anniversary of
the fifth year following the Participant’s retirement from the Company.
     VII. TAXES
1. Amounts paid on behalf of a Participant under this Program may be subject to
income tax withholding or other deductions as may be required from time-to-time
by federal, state or local law.
2. Any taxes which may result because of the services provided under this
Program are the sole responsibility of the Participant.

2



--------------------------------------------------------------------------------



 



     VIII. CONFIDENTIALITY
Information obtained in the course of this Program will be held confidential
between the professional service providers and their individual clients, and
such information will not be made available to Edison International or the
affiliate unless required by a court of competent jurisdiction, or unless such
information is required to be disclosed by law, or by the professional service
provider’s ethical standards of conduct.
     IX. ADMINISTRATION
1. This Program is administered by the Compensation and Executive Personnel
Committee of the Board of Directors or its designee. Day-to-day administration
of the Program has been delegated to the Executive Compensation Division of
Southern California Edison Company. The Committee will at all times have full
power and authority to interpret, construe, administer, and prospectively to
modify, amend, or terminate this Program. The Committee’s interpretations,
constructions and actions shall be binding and conclusive on all persons for all
purposes. No member of the Committee, nor its designee, shall be liable to any
person for any action taken or omitted in connection with this Program.
2. Questions as to the extent of covered services or other routine
administrative matters, and questions regarding the scope of this Program will
be decided by the Edison International General Counsel in consultation with the
Edison International Controller, and as they deem necessary, with the Chairman
of the Board and Chief Executive Officer.
     X. NO RIGHT TO CONTINUED EMPLOYMENT
Nothing contained in this document or the Program shall be construed as
conferring upon a Participant the right to continue in the employ of Edison
International or an Edison International affiliate as an Executive Officer or in
any other capacity. A Participant’s eligibility to participate in this Program
will continue only so long as the Participant remains an Executive Officer of
the Company, an otherwise qualified and approved Participant, or a retired
Participant subject to the limitations of the Program.
     XI. SIX MONTH DELAY FOR SECTION 409A
Notwithstanding any provision of this Program to the contrary, if the
Participant is a “specified employee” as defined in Section 409A of the Internal
Revenue Code, the Participant shall not be entitled to any reimbursements or
payments under the Program upon a termination of his or her employment until the
earlier of (i) the date which is six (6) months after his or her “separation
from service” (as such term is defined in Section 409A of the Internal Revenue
Code and regulations promulgated thereunder) for any reason other than death, or
(ii) the date of the Participant’s death. Any reimbursements or other amounts
otherwise payable to the Participant following a termination of his or her
employment that are not so paid by reason of this Section XI shall be paid as
soon as practicable (and in any event within thirty (30) days) after the date
that is six (6) months after the Participant’s separation from service (or, if
earlier, the date of the Participant’s death). The provisions of this Section XI
shall only apply if, and to the extent, required to comply with Section 409A of
the Internal Revenue Code.

3



--------------------------------------------------------------------------------



 



     XII. MISCELLANEOUS
1. If any of the provisions of this Program are held invalid, or held to violate
any law, the remainder of the Program may remain in full force and effect.
2. Any right to receive services under this Program is hereby expressly declared
to be a personal, nonassignable and nontransferable benefit of employment
related to the Participant’s status as an Executive Officer or other executive
of Edison International or an affiliate. In the event of any attempted
assignment, alienation or transfer of such rights contrary to the provisions of
this Program, or upon determination by the Chairman of the Board and Chief
Executive Officer after consultation with the General Counsel and the Controller
that in their good faith opinion the Participant has abused his/her services
under the Program, and after written notice of such determination has been given
to the Participant, Edison International shall have no further liability for the
provision of or payment for services hereunder.
3. This Program will be governed by the laws of the State of California.
4. This Program is effective on September 21, 1989.

        Edison International
    By: Diane L. Featherstone          Diane L. Featherstone           

4